Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) filed on 11/24/2020 and 03/17/2022 have been considered here.

Status of Claims
Claims 1-12 are now pending.  Claims 3-7 and 9 are amended; claims 10-12 are new.
Claims 1-12 will be examined on the merits herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20050238594 A1 (Mougin, 2005).

In regards to claims 1, 2, and 5, Mougin teaches a block copolymer composition for use in cosmetics (see abstract). The composition comprises a block copolymer, which is comprised of block A and block B, as well a pigment, such as titanium dioxide, zinc oxide, iron oxide, cerium oxide (see 0259), or a filler, such as mica (see 0264) (i.e. an inorganic particle).
Further in regards to claim 1, the block polymer comprises a non-hydrophilic monomer in block A which is a methacrylate of the formula given in [0099], where R3 is chosen from a linear or branched alkyl group of 1 to 18 carbon atoms (see 0099-0101) (i.e. formula 1 of the instant claims).
In regards to claim 2, the block polymer comprises a hydrophilic monomer in block B which is 2-vynylpyridine (i.e. formula 9 of the instant claims) (see 0145-0147).
In regards to claim 3, block A ranges from 1 to less than 50% by weight of the composition (see 0079). “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” One with ordinary skill in the art would reasonably expect that a composition comprising 49% hydrophobic and 51% hydrophilic blocks in a block copolymer would have the same properties as a composition comprising 50% hydrophobic and 50% hydrophilic blocks in a block copolymer.
In regards to claims 4, 9-10, and 12 Mougin teaches that the pigment is used in an amount from 0.01% to 50% by weight of the composition. Further, Mougin teaches that the copolymer ranges from 0.1% to 60% by weight of the composition. Thus if 60% by weight of the copolymer is used and 3% by weight of the pigment is used, then the ratio is 100:5 and if 60% by weight of the copolymer is used and 24% by weight of the pigment is used, the ratio is 100:40. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 6, the dispersion is dried (0327-0343).
In regards to claims 7 and further in regards to claim 10 the composition is used in a sunscreen cosmetic (see 0265).

Mougin does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Mougin with a reasonable expectation of success to obtain the composition of the instant claims. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the composition of the instant claims with predictable results.
Further in regards to claims 8 and 11, as the teachings of Mougin would yield an identical block polymer and inorganic particle composition as instantly claimed, the properties, such as the SPF value and viscosity, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611